          Case 3:18-cv-00361-MMD-CLB Document 44 Filed 12/01/20 Page 1 of 1




1

2

3                            UNITED STATES DISTRICT COURT
4                                  DISTRICT OF NEVADA
5                                            ***
6    JULIUS JACOB LUDWIG,                          Case No. 3:18-cv-00361-MMD-CLB
7                                   Petitioner,                 ORDER
            v.
8
     ISIDRO BACA, et al.,
9
                                 Respondents.
10

11         Good cause appearing, Respondents’ unopposed second motion for enlargement
12   of time (ECF No. 43) is granted. Respondents have until December 16, 2020, to answer
13   the surviving claims of the Second Amended Petition (ECF No. 16).
14         DATED THIS 1st Day of December 2020.
15

16

17                                          MIRANDA M. DU
                                            CHIEF UNITED STATES DISTRICT JUDGE
18

19

20

21

22

23

24

25

26
27

28
